DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 09/04/2019, 03/31/2020, 11/04/2020, 01/12/2021 and 03/05/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-5 and 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2011/0281180 to Kim et al.
With respect to claim 1, Kim et al. teach a negative active material 100 for a rechargeable lithium battery, comprising: crystalline carbon material 105 (natural graphite) comprising a plurality of primary particles assembled into a spheroidal secondary particle; and amorphous carbon 109, a first portion of the amorphous carbon being on a surface of the plurality of primary particles, internal to the secondary particle and a second portion of the amorphous carbon 109 comprised within a coating layer 109 surrounding the secondary particle, the plurality of primary particles having an average particle diameter of about 5 µm, the secondary particle having an average particle diameter of about 5 µm – 40 µm (fully encompassed 8 µm – 40 µm) (Kim et al.: Sections [0038], [0049], [0051] and [0054]; Fig. 1). Please see MPEP 2144.05 I OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS.
Kim et al. teach the same negative active material, therefor, lacking of any clear distinction between the claimed negative active material and those disclosed by Kim et al., it would have expected for the negative active material of Kim et al. to have a peak intensity ratio, I(002)/I(110), of the negative active material being less than or equal to about 120, as measured by X-ray diffraction as claimed lacking unexpected result showing otherwise.

With respect to claim 2, Kim et al. teach the negative active material, wherein the natural graphite is flake-shaped natural graphite (Kim et al.: Sections [0036] and [0040]).

With respect to claims 3 and 4, Kim et al. do not specifically teach the negative active material, wherein the negative active material has a pore volume fraction of less than or equal to about 2% or a pore volume fraction of about 1.0% to about 1.5%. 
Kim et al. disclose the claimed invention except for the negative active material has a pore volume fraction of less than or equal to about 2%, or a pore volume fraction of about 1.0% to about 1.5%. However, the pore volume fraction is result effective variable, as the less the capability of charge or discharge of the battery. It would have been obvious to one having ordinary skill in the art at the time the invention was made to the negative active material has a pore volume fraction of less than or equal to about 2%, or a pore volume fraction of about 1.0% to about 1.5% by filling the pores of the negative active material with the amorphous carbon 109 and electrolyte, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  It has been held that discovering that general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller,105 USPQ 233.  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).

With respect to claim 5, Kim et al. teach the negative active material, wherein the coating layer has a thickness of about 50 nm since the thickness of the coating layer is about the diameter of the conductive nanoparticles 107 (Kim et al.: Section [0045]; Fig. 1).

With respect to claim 8, Kim et al. teach the negative active material, wherein the negative active material comprises the natural graphite and the amorphous carbon in a weight ratio of about 100 to 25 (about 90:10 to about 75:25) (Kim et al.: Section [0018]). 

With respect to claim 9, Kim et al. teach the negative active material, wherein the amorphous carbon is one selected from soft carbons, hard carbons, mesophase pitch carbonized products, fired cokes, and mixtures thereof (Kim et al.: Section [0018]).

With respect to claims 10-14, the Office takes the position that the claim limitations in claims 10-14 are production by process limitations. 
It would have the same functionality or purpose as the claimed limitation. Accordingly, in a product-by-process claim, the patentability of a product does not depend on its method of production. In re Thorpe 777 F.2d 695, 698, 227 USPQ 964,966 (Fed Cir. 1985) and MPEP 2113.

With respect to claim 15, Kim et al. teach a negative electrode comprising the negative active material (Kim et al.: Section [0021]). 

With respect to claim 16, Kim et al. teach a rechargeable lithium battery comprising: the negative electrode; a positive electrode comprising a positive active material; and an electrolyte with the negative electrode and the positive electrode (Kim et al.: Section [0021]).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2011/0281180 to Kim et al.
With respect to claim 6, Kim et al. do not specifically teach the negative active material, wherein the negative active material has a specific surface area (BET) of less than or equal to about 10 m2/g, wherein the negative active material has a tap density of about 0.7 g/cc to about 1.3 g/cc. 
However, Fukuda et al. teach the negative active material has a specific surface area (BET) of 2.7 (less than or equal to about 10 m2/g; wherein the negative active material comprising graphite particles having a tap density of 0.6 to 1.4 g/cc (Fukuda et al.: Section [0096] [0218]; EX. 1-3).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Kim et al. with the above teaching from Fukuda et al. with the motivation of having a means such it would improve the reactivity and energy density of the battery.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ling Wen R Zeng, whose telephone number is (571) 272-6649.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 4:30 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Cano Milton, can be reached at (313) 446-4937. The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).

	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/LINGWEN R ZENG/Examiner, Art Unit 1723                                                                                                                                                                                                        6/19/2021